

115 HR 6153 IH: District of Columbia Home Rule Bridges Act
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6153IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend the National Capital Revitalization and Self-Government Improvement Act of 1997 to repeal
			 a specific criminal penalty on a person in the District of Columbia for
			 obstructing a bridge between the District of Columbia and the Commonwealth
			 of Virginia.
	
 1.Short titleThis Act may be cited as the District of Columbia Home Rule Bridges Act. 2.Repeal of specific criminal penalty for obstructing bridge between District of Columbia and Virginia Section 11712(e) of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 22–1323, D.C. Official Code) is repealed.
		